Gilbert, J.
The exception is to a judgment refusing to discharge the applicant from custody of the defendant, warden of the chain-gang, on a writ of habeas corpus. The warden justified his custody by showing two chain-gang sentences imposed upon the applicant for misdemeanor offenses. One was imposed by the city court and the other by the superior court of Miller County. Neither sentence made reference to the other. The sole question is whether the sentences, as a matter of law, were to be served concurrently or consecutively. If the former, both have been served and the applicant would be entitled to a discharge. -If the latter, the period of confinement has not expired. Held:
1. The court did not err in refusing to discharge the applicant. Hightower v. Hollis, 121 Ga. 159 (48 S. E. 969).
2. The request to review and overrule the case cited is denied.

Judgment affirmed.


All Vhe Justices concur.